Citation Nr: 0521279	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-15 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for post-medial and lateral meniscectomy of the right 
knee with osteoarthritis. 

2.  Entitlement to a disability rating in excess of 10 
percent for left knee chondromalacia with osteoarthritis.

3.  Entitlement to a disability rating in excess of 30 
percent for limited extension of the left knee caused by 
chondromalacia and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In its decision, the RO continued a 20 
percent disabling rating for post medial and lateral 
meniscectomy of the right knee with osteoarthritis and 
assigned an increased 10 percent rating effective April 30, 
2001, for chondromalacia patella of the left knee with 
arthralgia.

In an October 2004 rating decision, the RO awarded a 30 
percent evaluation for limited extension of the left knee 
with chondromalacia and osteoarthritis.  A separate 10 
percent rating was also assigned for chondromalacia patella 
and osteoarthritis of the left knee with instability.

A hearing was held before the Board in Atlanta, Georgia, in 
January 2005, and a transcript of the testimony is in the 
claims file.

In an October 2004 statement, the veteran maintained that his 
service-connected knee disorders warranted a total disability 
rating.  This is deemed to be a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  As will be 
explained in further detail below, claims of entitlement to 
disability ratings in excess of 10 percent for left knee 
chondromalacia with osteoarthritis and in excess of 30 
percent for limited extension of the left knee caused by 
chondromalacia and osteoarthritis have been withdrawn.  
However, the Board construes the veteran's January 2005 
testimony as a request for increased ratings with respect to 
the aforementioned left knee disabilities.  As these issues 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  On November 8, 2004, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
veteran that a withdrawal of his claims of entitlement to 
disability ratings in excess of 10 percent for left knee 
chondromalacia with osteoarthritis and in excess of 30 
percent for limited extension of the left knee caused by 
chondromalacia and osteoarthritis, was requested.

3.  Post-medial and lateral meniscectomy of the right knee 
are productive of no more than moderate knee impairment 
manifested by recurrent subluxation.

4.  Osteoarthritis of the right knee is established by x-ray 
evidence and painful motion.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to claims of entitlement to 
disability ratings in excess of 10 percent for left knee 
chondromalacia with osteoarthritis and in excess of 30 
percent for limited extension of the left knee caused by 
chondromalacia and osteoarthritis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

3.  The criteria for a rating in excess of 20 percent 
disabling for post-medial and lateral meniscectomy of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5257 
(2004).  

4.  The criteria for a separate 10 percent rating for right 
knee osteoarthritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 
5003(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2001 prior to the initial decision 
on the claim in July 2001.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

While the May 2001 VCAA letter did not specifically inform 
the veteran that evidence necessary to substantiate his claim 
of entitlement to an increased rating for post-medial and 
lateral meniscectomy of the right knee with osteoarthritis, 
would be evidence tending to show that the disability had 
worsened in severity, the letter did inform the veteran to 
provide information and evidence necessary to obtain all 
medial records showing treatment for his right knee 
disability.  The veteran was further asked to submit the 
necessary Release of Information forms that would enable the 
RO to assist him in obtaining any private records he wished 
the RO to get in support of his claim.  The May 2001 VCAA 
letter, in conjunction with the July 2001 and October 2004 
rating decisions, the June 2003 statement of the case (SOC), 
and the October 2004 supplemental statement of the case 
(SSOC), sufficiently notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate that claim.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim as indicated in the documents delineated above.  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claim on 
appeal.  The veteran provided testimony before the Board in 
January 2005.  The transcript has been obtained and 
associated with the claims folder.  

The Board notes that in January 2003, the RO attempted to 
obtain the complete private medical records of Dr. JAH.  In 
February 2003, the RO received a response in the form of a 
letter from Dr. JAH, which summarized his treatment and 
symptomatology associated with the veteran's knees for the 
past 15 years.  After the veteran's testimony in January 
2005, the Board held the record open for 60 days in order to 
allow the veteran to submit additional treatment records from 
Dr. JAH.  The veteran submitted an undated treatment note in 
February 2005.  The Board finds that VA fulfilled its duty to 
assist the veteran with respect to obtaining additional 
treatment records from Dr. JAH.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Under these circumstances, a remand is 
not necessary. 

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


I.  Left Knee

As noted in the Introduction, this matter comes before the 
Board on appeal from a July 2001 rating decision.  In its 
decision, the RO, in pertinent part, assigned an increased 10 
percent rating effective April 30, 2001, for chondromalacia 
patella of the left knee with arthralgia.

During the course of the appeal, the RO awarded a separate 30 
percent rating effective March 17, 2004, for limitation of 
extension caused by left knee chondromalacia with 
osteoarthritis.  Applicable law mandates that when a veteran 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  However, in a statement 
received on November 8, 2004, the veteran indicated that he 
was "satisfied with the compensation increase" and withdrew 
his appeal concerning the claims of entitlement to disability 
ratings in excess of 10 percent for left knee chondromalacia 
with osteoarthritis and in excess of 30 percent for limited 
extension of the left knee caused by chondromalacia and 
osteoarthritis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn the appeal of the left knee evaluations, and hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of these issues with 
respect to the left knee, and they are dismissed.

II. Right Knee

The veteran contends that his service-connected post-medial 
and lateral meniscectomy of the right knee with 
osteoarthritis warrants a rating in excess of 20 percent 
disabling due to such symptoms as pain, limited motion, and 
difficulty walking.  

The veteran's right knee is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under DC 5257, a 20 percent rating is assigned for moderate 
knee impairment manifested by recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  A 30 percent rating 
is assigned for severe knee impairment manifested by 
recurrent subluxation or lateral instability.  Id.  The RO 
has also indicated that the rating was based on the 
provisions of DC 5260 for limitation of flexion of the leg.  
Id.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2004).  Diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1970 and 2004; VA outpatient treatment records; 
private medical records from Dr. JAH, Dr. JRB and Dr. DMR; 
and the transcript of the veteran's January 2005 hearing 
before the Board.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the veteran's post-
medial and lateral meniscectomy of the right knee more 
closely approximates the criteria for the currently assigned 
20 percent rating.  However, the Board finds that a separate 
10 percent rating for right knee osteoarthritis is warranted. 

In this regard, there was no evidence of recurrent 
subluxation or lateral instability upon VA examination in May 
2001.  Deformity of the right patella was classified as 
moderate.  There was only mild swelling and effusion of the 
right knee.  Similarly, there was no recurrent subluxation, 
locking pain, or joint effusion of the right knee during VA 
examination in May 2003.  Finally, upon VA examination in 
March 2004, while there was some recurrent subluxation, the 
Drawer and McMurray tests of the right knee were abnormal 
with only slight instability.  The objective medical evidence 
of record does not show the veteran's right knee is 
productive of severe knee impairment manifested by recurrent 
subluxation or lateral instability to warrant a 30 percent 
rating.  38 C.F.R. § 4.71a, DC 5257.

Pain and weakness have been found to be the main limitations 
of motion in the right knee.  The Board considered functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, when deciding whether an 
increased 30 percent rating was warranted.  However, sections 
4.40 and 4.45, with respect to pain, are inapplicable to 
ratings under DC 5257 because DC 5257 is not predicated on 
loss of range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206-7; Johnson v. Brown, 9 Vet. 
App. 7, 12 (1996).

While a 20 percent rating is warranted under diagnostic code 
5257, there is no objective evidence of ankylosis of the 
right knee (DC 5256); flexion of the leg limited to 15 
degrees (DC 5260); extension of the leg limited to 20 degrees 
(DC 5261); or impairment of the tibia and fibula, malunion 
of, with marked knee disability (DC 5262).  38 C.F.R. 
§ 4.71a.

However, as noted above, the Board has found that a separate 
10 percent rating is warranted for osteoarthritis of the 
right knee.  Under VA General Counsel opinions, VAOPGCPREC 
23-97; VAOPGCPREC 9-98 it was held that, when a claimant has 
a disability rating under DC 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis and 
limitation of motion sufficient to warrant a zero percent 
rating under DC 5260 or DC 5261, a separate rating is 
available under DC 5003 or DC 5010.  

In the instant case, osteoarthritis has been clearly 
established by x-ray evidence, to include x-rays dated in 
April 1980, January 1981, May 2001, and March 2004.  See 
38 C.F.R. § 4.71a, DC 5003.  Painful motion has also been 
established.  See 38 C.F.R. § 4.59.  VA outpatient treatment 
records dated in August 2000 reveal the veteran was unable to 
fully flex his knees due to knee pain.  Reports of VA 
examination dated in May 2001, May 2003, and March 2004 show 
that pain has had a major functional impact.

Upon VA examination in May 2001, the veteran walked with a 
decided limp.  Pain and weakness were the main limitations of 
motion.  The examiner commented that the veteran was having 
significant pain and symptoms relating to both of his knees.  
The examiner opined the veteran would not be able to continue 
for a long period of time in an occupation in which he was 
standing, walking, or lifting. 

Private medical records from Dr. JAH dated in February 2003 
indicate that he noticed a significant change over the past 
five years in the appearance of the veteran's right knee.  
Dr. JAH stated swelling and atrophy of the muscles was very 
apparent necessitating extensive physical therapy to keep the 
joints flexible and the pain tolerable.

Upon VA examination in May 2003, flexion of the right knee 
was limited to 130 degrees with pain.  He had full extension 
to zero degrees.  Upon VA examination in March 2004, pain 
occurred at 10 degrees of extension and 130 degrees of 
flexion.  The examiner found that right knee range of motion 
was additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination.  The examiner stated that pain 
has been the major functional impact.  

An undated treatment record from Dr. JAH received in February 
2005 shows the range of motion was severely limited.  
Weakened knee movements accompanied pain.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Upon VA examination 
in March 2004, pain occurred at 10 degrees of extension.  
Therefore, the veteran meets the criteria for a 10 percent 
rating under DC 5261, i.e., extension limited to 10 degrees. 
38 C.F.R. § 4.71a.

Separate ratings under diagnostic code 5260 (leg, limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  See VAOPGCPREC 
9-04.  However, there is no objective evidence of record that 
flexion of the leg is limited to 60 degrees to warrant a 
noncompensable rating under DC 5260. 38 C.F.R. § 4.71a.  

In the case at hand, the Board notes that the RO provided the 
criteria for assignment of an extraschedular evaluation in 
the June 2003 SOC; however, it did not grant an increased 
evaluation for the disability at issue on this basis.  In the 
unusual case where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities. 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's post-medial 
and lateral meniscectomy and osteoarthritis of the right knee 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b). The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any hospitalization 
for his right knee.  The veteran has not offered any 
objective evidence of any symptoms due to the right knee 
disorders that would render impractical the application of 
the regular schedular standards. Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted. See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).



ORDER

The appeal of a disability rating in excess of 10 percent for 
left knee chondromalacia with osteoarthritis is dismissed.

The appeal of a disability rating in excess of 30 percent for 
limited extension of the left knee caused by chondromalacia 
and osteoarthritis is dismissed.

Entitlement to a disability rating in excess of 20 percent 
for post-medial and lateral meniscectomy of the right knee is 
denied.

Entitlement to a separate 10 percent disability rating for 
right knee osteoarthritis is granted subject to the 
controlling regulations governing monetary awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


